Case: 22-2273   Document: 17     Page: 1   Filed: 11/28/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   CLIFFORD A. LOWE, INSITE SOLUTIONS, LLC,
                nka Spota LLC,
               Plaintiffs-Appellants

                            v.

 SHIELDMARK, INC., ADVANCED PLASTICS, INC.,
     CROWN EQUIPMENT CORPORATION,
             Defendants-Appellees
           ______________________

                       2022-2273
                 ______________________

    Appeal from the United States District Court for the
 Northern District of Ohio in No. 1:19-cv-00748-JG, Judge
 James S. Gwin.
                 ______________________

                     ON MOTION
                 ______________________

    Before LOURIE, TARANTO, and STARK, Circuit Judges.
 STARK, Circuit Judge.
                         ORDER
     ShieldMark, Inc., Advanced Plastics, Inc., and Crown
 Equipment Corporation (collectively, “ShieldMark”) move
 to dismiss this appeal as premature and for sanctions
Case: 22-2273     Document: 17      Page: 2    Filed: 11/28/2022




 2                                   LOWE   v. SHIELDMARK, INC.



 pursuant to Rule 38 of the Federal Rules of Appellate Pro-
 cedure. Clifford A. Lowe and InSite Solutions, LLC, nka
 Spota LLC, (collectively, “Lowe”) oppose. We grant the mo-
 tion to dismiss the appeal as premature and deny the mo-
 tion for sanctions.
                               I
      The background of this case was described in our opin-
 ion in an earlier appeal. Lowe v. ShieldMark, Inc., No.
 2021-2164, 2022 WL 636100 (Fed. Cir. Mar. 4, 2022). We
 focus here on the facts necessary to resolve ShieldMark’s
 motions. In its complaint, Lowe asserted that “this is an
 action for patent infringement” and “[t]his is also an action
 for false advertising . . . pursuant to the Lanham Act.”
 Dkt. No. 127 at 2. 1 More particularly, Lowe alleged that if
 the accused Mighty Line floor marking tape product “com-
 ports with the pictorial illustration of [ShieldMark’s] ad-
 vertising, that product infringes;” and “[i]n the alternative,
 if ShieldMark’s [product] does not comport with the picto-
 rial illustration of its advertising in a manner so as to avoid
 infringement . . . then such advertising is false” and in vio-
 lation of the Lanham Act. Dkt. No. 127 at 12–13.
     After various proceedings, ShieldMark moved to dis-
 miss the patent infringement claim for lack of subject mat-
 ter jurisdiction (based on a change in patent ownership)
 and for summary judgment of invalidity. Dkt. Nos. 148,
 169. For the Lanham Act claim, ShieldMark moved for
 summary judgment based on a lack of evidence. Dkt.
 No. 95. In an August 23, 2022, order, the district court con-
 cluded that Lowe could not maintain its patent infringe-
 ment claim (based on a change in patent ownership during
 the course of the proceedings) and therefore
 “DISMISSE[D] this action for lack of subject matter



     1   All references to “Dkt. No.” herein refer to entries
 in the underlying district court docket.
Case: 22-2273     Document: 17     Page: 3    Filed: 11/28/2022




 LOWE   v. SHIELDMARK, INC.                                  3



 jurisdiction with prejudice,” and, “[i]n the alterna-
 tive . . . GRANT[ED]” the motion for summary judgment
 of invalidity. Dkt. No. 191 at 19 (emphases in original).
 The court’s order further stated that “in light of the Court’s
 conclusion that Plaintiffs lack standing, the Court declines
 to address the Lanham Act summary judgment issue in
 this opinion.” Dkt. No. 191 at 2 n.1.
     On August 26, 2022, the court issued an order noting
 that “Plaintiffs asserted a Lanham Act false advertising
 claim” and “[h]aving resolved Plaintiffs’ patent infringe-
 ment claim in favor of Defendants,” the court directed “the
 parties to discuss between themselves what claims survive
 and the status of trial preparation on any remaining
 claims.” Dkt. No. 192 at 1. Lowe then moved for reconsid-
 eration, which the district court denied on September 19,
 2022. In doing so, the court considered and rejected Lowe’s
 argument that the August 23, 2022, order dismissed the
 entirety of the action, explaining that “[t]he Court did not
 rule on Plaintiffs’ Lanham Act claim” and did not sever “the
 patent infringement claims from the rest of the action,” and
 therefore its decision on the patent claims “is not yet final
 and appealable and amounts only to a grant of partial sum-
 mary judgment.” Dkt. No. 200 at 2.
     Lowe’s counsel subsequently contacted ShieldMark’s
 counsel to propose that the parties make a joint request for
 entry of partial judgment under Federal Rule of Civil Pro-
 cedure 54(b) so Lowe could immediately appeal. See Dkt.
 No. 206 at 1–3. ShieldMark declined and “reiterated their
 view on an appropriate way forward and discouraged
 Plaintiffs from filing a notice of appeal” based on the lack
 of an appealable final decision. Id. at 2. On September 21,
 2022, Lowe filed its notice of appeal seeking review of the
 court’s August 23, 2022, order and other orders that Lowe
 does not dispute are otherwise interlocutory.
Case: 22-2273     Document: 17      Page: 4    Filed: 11/28/2022




 4                                   LOWE   v. SHIELDMARK, INC.



                               II
      Typically, we only have jurisdiction over a “final deci-
 sion of a district court,” 28 U.S.C. § 1295(a)(1). “For a rul-
 ing to be final, it must end the litigation on the merits and
 the judge must clearly declare his intention in this re-
 spect.” FirsTier Mortg. Co. v. Investors Mortg. Ins. Co., 498
 U.S. 269, 273–74 (1991) (cleaned up). “Whether an order
 is final does not depend on the specific ‘form of words’ that
 it uses but instead on whether the order evinces the district
 court’s clear intent to end the case.” PlasmaCAM, Inc. v.
 CNCElectronics, LLC, 24 F.4th 1378, 1383 (Fed. Cir. 2022)
 (citation omitted). We discern no such intent by the district
 court here; to the contrary, the district court has made
 clear that its August 23, 2022, order was not an attempt to
 end the entirety of the case on the merits.
      In the August 23, 2022, order itself, the district court
 noted that it “decline[d] to address the Lanham Act sum-
 mary judgment issue in this opinion.” Dkt. No. 191 at 2 n.1
 (emphasis added). And even if the later statement in the
 order dismissing “this action for lack of subject matter ju-
 risdiction with prejudice,” Dkt. No. 191 at 19, was ambigu-
 ous in isolation, the district court issued another order
 three days later clarifying that it had only “resolved Plain-
 tiffs’ patent infringement claim in favor of Defendants.”
 Dkt. No. 192. And then, after Lowe disputed whether the
 court resolved its Lanham Act claim (but before it filed its
 notice of appeal), the district court issued another order
 confirming that it “did not rule on Plaintiffs’ Lanham Act
 claim” so “its decision on [the patent infringement] claims
 is not yet final.” Dkt. No. 200 at 2. These orders make
 clear that the court had not issued a “final decision” that
 “en[ded] the litigation on the merits,” by the time Lowe
 filed its notice of appeal, FirsTier, 498 U.S. at 273–74.
    Lowe’s arguments to the contrary are not persuasive.
 Lowe contends that the Lanham Act claim “is necessarily
 mooted by the district court’s finding of the lack of subject
Case: 22-2273      Document: 17     Page: 5    Filed: 11/28/2022




 LOWE    v. SHIELDMARK, INC.                                  5



 matter jurisdiction” for the patent infringement claim be-
 cause the Lanham Act claim was “pleaded in the alterna-
 tive” and “arises from the same nucleus of fact,” ECF
 No. 11 (Response) at 3–4. But that issue, among others, is
 currently pending before the district court, and the district
 court has made clear that its August 23, 2022, order did not
 resolve all of Lowe’s claims and therefore is not immedi-
 ately appealable. We have considered Lowe’s other argu-
 ments and find them to be without merit.
      For at least these reasons, we lack jurisdiction over this
 premature appeal. 2 Although we may award just damages
 and single or double costs to the appellee when an appeal
 is frivolous, see Fed. R. App. P. 38, because this is a close
 case (given the district court’s clarifying orders), we ulti-
 mately decline to impose such sanctions under the particu-
 lar circumstances of this case.
     Accordingly,
     IT IS ORDERED THAT:
    (1) The motion to dismiss is granted. Appeal No. 2022-
 2273 is dismissed for lack of jurisdiction.
     (2) The motion for sanctions is denied.
     (3) Each side shall bear their own costs.
                                     FOR THE COURT

 November 28, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court

 ISSUED AS A MANDATE: November 28, 2022


     2   Because we conclude that we lack jurisdiction, we
 do not address ShieldMark’s alternative arguments chal-
 lenging finality.